Order entered June 2, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01497-CV

         IN RE J.H. WALKER, INC. D/B/A J.H. WALKER TRUCKING, Relator

                  Original Proceeding from the 44th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-00661

                                             ORDER
       Before the Court is relator’s petition for writ of mandamus. The Court requests that real

parties in interest and respondent file their responses, if any, on or before June 15, 2015.


                                                        /s/   DAVID L. BRIDGES
                                                              JUSTICE